             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                     1:20-cr-00084-MOC-WCM-1

UNITED STATES OF AMERICA,                   )
                                            )
v.                                          )                 ORDER
                                            )
KARL STEPHEN FOX,                           )
                                            )
                  Defendant.                )
                                            )

      This matter is before the Court on Defendant’s Motion to Seal Exhibit 1

in Sentencing Memorandum (Doc. 31) (“Motion to Seal”). The subject document

is a psychological report prepared by Dr. Charles P. Samenow (Doc. 32).

      In evaluating a motion to seal, the Court must “(1) provide public notice

of the request to seal and allow interested parties a reasonable opportunity to

object, (2) consider less drastic alternatives to sealing the documents, and (3)

provide specific reasons and factual findings supporting its decision to seal the

documents and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218

F.3d 288, 302 (4th Cir. 2000).

      The undersigned has considered the Motion to Seal, the public’s interest

in access to the psychological report, and alternatives to sealing.

      The Motion to Seal has appeared on the docket since it was filed on May

14, 2021. The Motion does not indicate the Government’s position but the


                                        1

     Case 1:20-cr-00084-MOC-WCM Document 33 Filed 06/11/21 Page 1 of 2
deadline for the Government to object to the Motion to Seal has passed and no

objection has been filed. Consequently, the public has been provided with

adequate notice and an opportunity to object to the Motion to Seal. Further,

the psychological report contains Defendant’s sensitive personal psychological

information as well as information about other individuals. In addition,

Defendant’s sentencing memorandum has been filed publicly (Doc. 30); the

Motion to Seal only seeks the sealing of the report itself.

      The undersigned concludes that, based on the information before the

Court at this time, Defendant has made the required showing and therefore

will allow the Motion. This ruling, however, is subject to further consideration

by the District Court in connection with Defendant’s sentencing, or upon a

subsequent motion to unseal the report.

      IT IS THEREFORE ORDERED THAT Defendant’s Motion to Seal

Exhibit 1 in Sentencing Memorandum (Doc. 31) is GRANTED, and Defendant’s

psychological report prepared by Dr. Charles P. Samenow (Doc. 32) is SEALED

and shall remain sealed until further Order of the Court.


                                        Signed: June 11, 2021




                                        2

     Case 1:20-cr-00084-MOC-WCM Document 33 Filed 06/11/21 Page 2 of 2
